SENTENCIA
El apelante Eduardo Rivera Carmona — acusado de asesinato en primer grado, tentativa de asesinato e infracción al Art. 8 de la Ley de Armas — fue declarado culpable por un jurado de asesinato en segundo grado, tentativa de homicidio y de violar el precepto de la Ley de Armas antes referido. *867Sentenciado a cumplir respectivamente — de manera con-currente — penas de presidio de 15 a 20 años en el asesinato y de 3 a 5 años en los restantes delitos, no conforme, plantea y discute ante nos los errores que a continuación examinaremos separadamente.
Primero: “El veredicto de culpabilidad por el delito de Asesinato en Segundo Grado rendido por el Jurado en la causa G-77-1418 es contrario a la evidencia desfilada en estos casos.”
La tesis del apelante es en el sentido de que la evidencia demostró un homicidio voluntario pues entre él y el occiso —quien tenía 0.25% de alcohol en la sangre — se entabló una discusión acalorada que debió crear una duda fundada y razonable en torno al elemento de malicia premeditada. Para robustecer su contención destaca que el delito de homicidio voluntario resulta ser el único consistente con el de tentativa de homicidio rendido por el jurado, como parte de los mismos hechos.
El planteamiento es improcedente. La prueba del Minis-terio Fiscal — a quien el jurado le dio entero crédito — estableció que el apelante le dio muerte a Esteban Roberto Pérez Díaz con malicia premeditada y deliberada. En síntesis, demostró que próxima a la media noche del 31 de diciembre de 1976, el occiso Roberto Pérez, acompañado de otros amigos, llegó a la residencia de Ana Becerra Ifragil con una parranda navideña y de despedida de año. Al poco rato llegó el apelante quien desde hacia algún tiempo sostenía relaciones amorosas e íntimas con dicha dama. Tanto el apelante como el occiso habían hecho uso excesivo de bebidas alcohólicas. Después de un rato, el occiso se dispuso a marcharse y subió a su automóvil, pero a requerimiento del apelante se bajó del mismo y ambos subieron a la segunda planta para despedirse. Se suscitó una discusión entre el apelante y el occiso, pues éste no quería entrar al cuarto donde estaba Ana, y el apelante insistía golpeando la puerta de dicha habitación con patadas y puños. La testigo Becerra narra el incidente así:
*868“Que primero subió Roberto la escalera de la segunda planta y después Eduardo. Que Gladys y la niña Amina, ya estaban en su cuarto. Que ella cogió miedo y se fue para el cuarto de Gladys y tiró cerrojo. Que cogió miedo por la forma en que Eduardo y Roberto venían discutiendo. Que como ella no quería abrir la puerta, Eduardo le entró a patadas y puñetazos a la misma y que le gritaba ‘abre, abre’ insistentemente, pero ella no quería abrir porque tenía miedo con el revolú, según ella, que se había formado en el pasillo. Ella, a insistencias de Gladys abrió la puerta. Q|ue Gladys se quedó metida en el closet. Que al abrir la puerta entra Eduardo y Roberto se quedó detrás de éste. Que ella abrió e inmediatamente corrió hacia la cama. Que entró Eduardo y Roberto se quedó en la puerta, que ahí Eduardo saca el revólver y le dispara a Roberto cuatro disparos consecutivos. Que ella no podía ver a Roberto porque quedaba detrás. Que ahí inmediatamente se viró hacia ella y le disparó dos disparos, que eso fue enseguida, rápido, que la puerta se mantenía abierta. Que cuando esto pasaba, ella se encontraba como a quince pies retirada de Eduardo. Que ahí le disparó cuatro disparos a Roberto violentamente encolerizado y que decía: ‘si no quieres a un negro, tampoco no quieres a un blanco’.” (E.N.P., pág. 18.) (Énfasis nuestro.)
La versión del apelante es radicalmente distinta, atri-buyéndole a la víctima la idea de subir a despedirse de Ana y de que actuó en defensa propia al defenderse de los ataques con una “faca” que portaba el occiso.
Coincidimos con el Procurador General en torno al siguiente análisis:
“Como podemos apreciar la prueba es que la ira del apelante era contra Ana quien no le quería abrir la puerta y a quien le dijo ‘si no quieres a un negro, tampoco quieres a un blanco’, pero contra su víctima no tenía coraje, y no tenía porqué tenerlo, pues éste lo que había hecho era complacerlo, ir a ‘despedirse’ de Ana. La agresión contra Roberto (la víctima) se llevó a cabo más bien como un desquite del apelante contra Ana por un absurdo e inexplicable coraje que aparentemente se produjo porque Ana no le quería abrir la puerta, (E.N.P., Pág. 36) o porque no quería ‘despedirse’, o porque no quería al apelante. Véase López Rodríguez, supra, a la página 899 donde este Honorable Tribunal convino con el razona-miento del Procurador General. Esto explica porqué el jurado rindió un veredicto de asesinato en segundo grado, que a nuestro *869entender debió ser en primer grado, y otro de tentativa de Homicidio en el caso de Ana. Pero aún en el caso de Ana la mera ira o cólera por más violenta que ésta sea no reduce el delito, pues ésta debe ser un ‘arrebato de cólera’ y en el caso de autos los hechos no demuestran ese ‘arrebato de cólera’. Para que la provocación reduzca el delito de asesinato a homicidio voluntario tiene que ser aquella de tal naturaleza que haga perder el dominio de sí mismo a un hombre de temperamento corriente obligándolo a actuar por el impulso producido por notable provocación, sin la debida reflexión y sin formar un determinado propósito, Pueblo v. López Rodríguez, supra, 101 D.P.R. 897, 898 y casos allí citados.
Aquí como hemos dicho los hechos demuestran que el apelante tenía el propósito de matar a Roberto y a Ana. Ese propósito lo logró en cuanto a Roberto pero no en cuanto a Ana a quien solamente hirió. Tampoco existe aquí prueba creída por el Jurado de provo-cación alguna al menos por parte de Roberto, cuyo único error fue apearse de su automóvil para despedirse de Ana a instancias del apelante.” (Informe, págs. 8-9.)
“No puede inferirse del hecho de ocupársele a la víctima en su mano izquierda una faca la versión del apelante sobre defensa propia; lo que sí podemos inferir es que la víctima pudo tratar infructuosamente defenderse de la agresión del apelante. La víctima ni siquiera logró herir al apelante, éste salió ileso.
A nuestro juicio la prueba presentada en este caso demuestra la culpabilidad del apelante fuera de toda duda razonable de los delitos por los cuales fue acusado y que los veredictos rendidos por el jurado son correctos. El conflicto en la prueba fue debidamente dirimido por el jurado. No existe base en el récord para alterar esa determinación, Pueblo v. Rodríguez Polanco, [106 D.P.R. 228 (1977)]; Pueblo v. Díaz Díaz, [107 D.P.R. 140 (1978)]. Este Honorable Tribunal ha resuelto reiteradamente que no intervendrá con la apreciación de la prueba por parte del juzgador de los hechos, excepto cuando se demuestra claramente la existencia de pasión, prejuicio o error manifiesto de su parte. Pueblo v. Colón Obregón, 102 D.P.R. 364 (1974); Pueblo v. Ledée Ramírez, 102 D.P.R. 679 (1974); Pueblo v. Cruz Negrón, 104 D.P.R. 881 (1976).”
Segundo: “La conducta del Juez Sentenciador, al intimidar al abogado del acusado en presencia del Jurado al efecto de que no debía hacer objeción alguna durante el resto del proceso y adelantarle que habría de castigarlo por desacato, privó al acusado de un juicio *870justo e imparcial en violación de la garantía constitucional del debido proceso de Ley.”
El apelante no tiene razón. El incidente — que ocurre después de haberse desfilado toda la prueba, durante el turno de informe al jurado — se desarrolló del siguiente modo:
“HON. JUEZ:
Sin lugar la objeción. Continúe el señor Fiscal.
Lcdo. RuidIaz:
Perdón, si hubiera el revólver no, ‘un revólver’. Y me refiero al récord que fue lo que dijo.
HON. FISCAL:
Vamos a cambiar ‘un’ por ‘el’.
Lcdo. Ruidíaz:
Hay mucha diferencia.
HON. JUEZ:
Colega, y hágame el favor ya hizo el señalamiento y se dirige al Tribunal, no quiero más discusión.
Lcdo. Ruidíaz:

Voy a permanecer callado y no voy a decir nada. Voy a permanecer callado, no voy a hablar más, Vuestro Honor.

HON. JUEZ:
Mire, antes de que se termine este proceso el compañero me va a responder a mí por desacato. Y no se le ocurra levantar una palabra más. Así que haga buena su palabra, que no se va a levantar más a protestar.” (Énfasis nuestro.)
Notamos que quien se toma la iniciativa y decide adoptar una postura pasiva de “permanecer callado, no voy a hablar más” es el letrado Ruidíaz, habiendo simplemente el tribunal apercibídole de un desacato y de que hiciera “buena su palabra”. El incidente no tiene la trascendencia de perjuicio que se le atribuye. Así lo intimamos en nuestra Sentencia dictada en la apelación sobre este desacato, caso Cr-77-133, Pueblo de Puerto Rico v. Máximo Ruidíaz, fechada 18 de abril de 1978:
“A la luz de la transcripción de evidencia estamos convencidos de que se trata de un caso fronterizo en que la sentencia debe ser revocada.
Del dictamen reproducido notamos que se trata de un incidente *871aislado, producto de un exabrupto del apelante motivado por una discrepancia en cuanto a la resolución de unas objeciones. Más bien representa una falta de estilo y de paciencia, censurable en un abogado, que la falta de respeto realizada con el propósito de perturbar el orden, causar ruido o disturbio o desdeñosa o insolentemente interrumpir los procedimientos judiciales, situaciones con-templadas en el artículo 235 del Código Penal vigente, 33 L.P.R.A. sec. 4431. Distinta decisión se impondría, de surgir del récord una conducta repetida y reiterada, de naturaleza análoga. Pueblo v. Báez, 72 D.P.R. 175, 181 (1951). A pesar de que revocamos la sanción económica, consideramos en orden una advertencia al abogado sobre la necesidad de buenos modales para preservar el clima de dignidad y reposo en que debe desarrollarse el juicio.” (Énfasis nuestro.)
Si el incidente hubiese continuado, el procedimiento correcto hubiese exigido que fuera ventilado en ausencia del jurado. Así notamos que el tribunal sentenciador, consciente de ello pospone para otra ocasión — no estando presente el jurado — el trámite sobre desacato sumario. Reiteramos, que el incidente no tiene las proporciones pretendidas. Véanse Pueblo v. Figueroa González, 95 D.P.R. 98, 107-108 (1967); Pueblo v. Díaz, 74 D.P.R. 375, 394, 396 (1953).
Tercero: “Incidió el Tribunal Sentenciador al transmitir a los miembros del Jurado una instrucción sobre la supuesta huida del acusado cuando la evidencia desfilada en este caso no justificaba tal instrucción, ocasionando de tal modo, grave perjuicio al acusado.”
El apelante cuestiona la instrucción dada al jurada sobre huida consignada en la pág. 30 del Libro de Instrucciones al Jurado para el Tribunal Superior de Puerto Rico, a base de que la prueba no la justificaba.
Discrepamos. La evidencia producida por los testimonios de Gladys Hernández Pérez — quien testificó que el apelante salió corriendo inmediatamente hacia abajo, (E.N.P., pág. 10); Ana Becerra Ifragil — quien atestó que al caer herida al piso se hizo la muerta, notó que el apelante se metió el revólver en la cintura y se fue corriendo rápidamente por las escaleras (E.N.P., pág. 14); y su hija Amina Ifragil Becerra— quien declaró, refiriéndose al apelante, que escuchó que *872alguien bajaba las escaleras rápidamente corriendo (E.N.P., pág. 21) justificaba tal instrucción.
El propio apelante admitió que después de dos disparos se fue del lugar inmediatamente hacia su casa y mandó a buscar a su cuñado, el policía José Manuel Couvertier. Estos hechos establecen que el apelante huyó inmediatamente de la escena del crimen; se dirigió a la casa de su mamá donde estaba su esposa; de ahí es llevado por su cuñado, el agente Couvertier, al Cuartel de la Policía de Hato Rey. En estas circunstancias no se cometió error al impartirse la siguiente instrucción:
“La huida o fuga es una circunstancia, de entender ustedes que ha sido probada, para ser apreciada y ponderada como tendiente, en algún grado, a demostrar un sentimiento de culpabilidad. El Tribunal enfatiza que dicha prueba por sí solado es suficiente para establecer la culpabildad del acusado. Es de la estricta incumbencia de ustedes el determinar su alcance así como el peso que merezca considerando todas las circunstancias que concurren en el caso.” (Énfasis nuestro.)
Como afirma el Procurador General, “[e]l Tribunal de Instancia dejó al jurado la determinación, de si se había probado la huida a base de los hechos; o sea, si la forma en que se ausentó del sitio de los hechos el apelante y luego su entrega voluntaria en el Cuartel de la Policía constituía una huida. Véase Pueblo v. Delgado La Fuente, 97 D.P.R. 266, 268-269 (1969) y Pueblo v. Hernández Soto, 99 D.P.R. 768, 776-777 (1971).
“Además, el apelante no objetó la aludida instrucción ni solicitó instrucción especial al respecto, por lo que resulta tardío su planteamiento. Pueblo v. del Valle, 91 D.P.R. 174, 179 (1964). Tanto la prueba de cargo como la de defensa daban margen a que se transmitiera al jura'do la instrucción sobre fuga en la forma que lo hizo el Tribunal de instancia.”
Cuarto: ‘La pena indeterminada de 15 a 20 años de presidio impuesta al apelante en el caso de Asesinato en Segundo Grado, aunque legal, resulta excesiva a tenor con los hechos y circunstancias presentes en este caso.”
*873El señalamiento — que no ataca la legalidad de la pena dentro de los límites establecidos — va dirigido a la discreción del Tribunal al imponer la misma. No intervendremos con el discernimiento de dicho foro.
Se confirma la sentencia.
Así lo pronunció y manda el Tribunal y certifica el Señor Secretario.
El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente a la cual se une el Juez Presidente Señor Trías Monge.
(Fdo.) Ernesto L. Chiesa

Secretario

-0-